UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-K R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transition period from to Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway 7thFloor Lanham, Maryland 20706 (Address of principal executive offices) Registrant’s telephone number, including area code (301)306-1111 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: ClassA Common Stock, $.001par value ClassD Common Stock, $.001par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£No R Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes£NoR Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes£NoR Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.Yes£NoR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer£Accelerated filerRNon-accelerated filer£ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes£NoR The number of shares outstanding of each of the issuer’s classes of common stock is as follows: Class Outstanding at February 27, 2009 ClassA Common Stock, $.001par value 3,016,730 ClassB Common Stock, $.001par value 2,861,843 ClassC Common Stock, $.001par value 3,121,048 ClassD Common Stock, $.001par value 62,348,486 The aggregate market value of common stock held by non-affiliates of the Registrant, based upon the closing price of the Registrant’s ClassA and ClassD common stock on June 30, 2008, was approximately $104.2million. RADIO ONE, INC. AND SUBSIDIARIES Form10-K For the Year Ended December31, 2008 TABLE OF CONTENTS Page PARTI Item1. Business 1 Item1A. Risk Factors 12 Item1B. Unresolved Staff Comments 17 Item2. Properties 17 Item3. Legal Proceedings 17 Item4. Submission of Matters to a Vote of Security Holders 17 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item6. Selected Financial Data 20 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item7A. Quantitative and Qualitative Disclosure About Market Risk 36 Item8. Financial Statements and Supplementary Data 37 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item9A. Controls and Procedures 37 Item9B. Other Information 37 PARTIII Item10. Directors and Executive Officers of the Registrant 38 Item11. ExecutiveCompensation 38 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item13. Certain Relationships and Related Transactions 38 Item14. Principal Accounting Fees and Services 38 PARTIV Item15. Exhibits and Financial Statement Schedules 38 SIGNATURES 40 CERTAIN DEFINITIONS Unless otherwise noted, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. and its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing.
